1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
11                               SACRAMENTO DIVISION
12
     LORETTA BRUCE,                       ) Case No.: 2:17-cv-02201-MCE-KJN
13                                        )
                      Plaintiff,          ) ORDER GRANTING REQUEST TO SEAL
14                                        )
           v.                             )
15
                                          )
   HARTFORD LIFE AND ACCIDENT             )
16 INSURANCE COMPANY,
                                          )
17                                        )
                                          )
18                      Defendant.
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22
23
24
25
26
27
28

     {04952555.1}                    -1-
                          ORDER GRANTING REQUEST TO SEAL
 1         For the stated reasons in Defendant’s Notice for Request to Seal, and for good cause therefrom,
 2 the Court grants Defendant’s Request to Seal the following portions:
 3               1. Portions of Hartford's Opposition to the Statement of disputed Facts in Support of
 4                  Plaintiff’s Opposition to Hartford's Motion for Summary Adjudication as follow:
 5
                         i. DF 153, Pages 60:26 to 61:1-5,
 6
                        ii. DF 157, Page 65:11-17
 7
                       iii. DF 160, Page 67:8-9
 8
                       iv. DF 213, page 96:3-5
 9
                        v. DF 214, page 96:17 to 28
10                     vi.   DF 215, page 97:3-10;
11                     vii. DF 217, page 97:18-20;
12                    viii. DF 228, page 105:2-7,
13                     ix. DF 229, page 105:8-10; and
14                      x. DF 235, page 107:20 to 109:12

15      2. Portions of Hartford's Reply in support of its to Motion for Summary Adjudication, page 9:11-

16         15.

17      3. Unredacted versions of the foregoing documents shall be filed under seal.

18         IT IS SO ORDERED.

19 Dated: July 22, 2019
20
21
22
23
24
25
26
27
28

     {04952555.1}                           -2-
                                 ORDER GRANTING REQUEST TO SEAL
